Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/15/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
3.	Applicant’s arguments in light of claim amendment, see Remarks, filed 04/29/22, with respect to Non-Final Rejection have been fully considered and are persuasive. The rejection has been withdrawn. 
EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Smith on 06/16/22.
The application has been amended as follows: 
9. (Currently Amended) A measurement device that is provided on a mounting machine configured to pick up a component supplied from a component supply device and mount the component on a circuit board, the measurement device comprising:
a component holding section configured to hold the component; and
a pair of measurement parts including a stationary part and a movable part configured to approach the stationary part, clamp the component held by the component holding section, and measure electrical characteristics of the component,
wherein the component holding section includes a neutralizing section made of a first material that is conductive and an antistatic section made of a second material having antistatic properties, the first material and the second material adjacently arranged in a movement direction of the movable part.

11. (Currently Amended) The measurement device according to claim 9, wherein

the movable part approaches the stationary part by moving forward, and
the antistatic section and the neutralizing section are arranged in the movement direction of the movable part such that the antistatic section is located toward an advancing side of the movable part relative to the neutralizing section.
Claim Status
5.	Claims 9-16 are pending in the application. Claims 1-8 are cancelled.
Allowable Subject Matter
6.	Claims 9-16 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
8.	Regarding claim 9, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein the component holding section includes a neutralizing section made of a first material that is conductive and an antistatic section made of a second material having antistatic properties, the first material and the second material adjacently arranged in a movement direction of the movable part” in combination with other limitations of the claim.
9.	Claims 10-16 are also allowed as they further limit claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868